DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-30, drawn to a bone anchor in the reply filed on 11/12/2020 is acknowledged.
Claims 1-49 are pending. Claims 31-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because in Fig. 2, reference numeral 18 is identified as part of the screw head 14. The specification indicates that element 18 is a bearing surface located on the distal end of the pressure cap 16. Fig. 3 includes reference numeral 48 identifying a cutout on element 6 however the specification indicates that element 48 is a laterally extending locking feature on the retaining ring 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: compression mechanism in claims 2 and 3, and attachment feature in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15-19, 22-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dikeman (U.S. 2012/0095516 A1) as cited in the IDS filed 3/13/2019.
Concerning claim 1, Dikeman discloses a bone anchor comprising; a tulip housing (see Fig. 3, element 104) comprising a through hole (122) and a distal radially expandable portion(126), a shank (102) comprising a ball head (108) positioned within the through hole of the distal radially expandable portion (see Fig. 2), a pressure cap (see Fig. 3, element 202) positioned within the through hole proximally adjacent to the ball head, the pressure cap comprising a bearing surface configured to interface with the ball head (see pars. 0030-0031), a retaining ring (see Fig. 3, element 106) positioned around the distal radially expandable portion, the retaining ring limiting radial expansion of the distal radially expandable portion, thereby preventing distal movement of the pressure cap and the ball head out of the through hole (see pars. 0024, 0027, 0029, and 0032).

[AltContent: connector][AltContent: connector][AltContent: textbox (Angled Surfaces)][AltContent: connector][AltContent: connector][AltContent: textbox (Tabs)][AltContent: arrow][AltContent: textbox (Saddle)]
    PNG
    media_image1.png
    831
    523
    media_image1.png
    Greyscale


Concerning claim 3, wherein the compression mechanism limits proximal movement of the pressure cap and the ball head within the through hole.  It is noted that proximal movement is limited due to distal movement of element 202 to lock the head 108 in place (see par. 0032, lines 16-21). 
Concerning claim 4, wherein the compression mechanism comprises a compressing component (i.e., a fixation rod – see par. 0032, lines 16-21) that exerts a distally oriented force on the pressure cap.
Concerning claim 6, wherein a proximal surface of the pressure cap comprises a saddle (see Fig. 3 above).
Concerning claim 7, wherein the saddle is substantially V-shaped in cross section (see par. 0031, lines 9-12 and U.S. 2008/0243189, par. 0034 which discloses that wall surfaces 60 extend upwardly and are inwardly inclined thus forming a substantially V-shaped cross section).
Concerning claim 8, wherein the bearing surface of the pressure cap is conical or frustoconical (see Fig. 3 above noting that the bearing surface receives conical head 108).
Concerning claim 9, wherein the distal radially expandable portion comprises at least two tabs (see Fig. 3 above) separated by a relief slot (136).
Concerning claim 10, wherein the distal radially expandable portion comprises a lateral groove (see Fig. 3, above element 138), and wherein the retaining ring is configured to be retained within the lateral groove (see par. 0024).
Concerning claim 11, wherein the retaining ring comprises a first laterally extending locking feature (see Fig. 5, element 148) configured to mate with a corresponding second laterally extending locking feature (see Fig. 3, element 138) on the distal radially expandable portion (see par. 0024).
Concerning claim 12, wherein an inner diameter of the distal radially expandable portion is smaller than a largest outer diameter of the ball head when the distal radially expandable portion is in a 
Concerning claim 13, wherein a proximal portion of the tulip housing comprises a smallest inner diameter that is smaller than a largest outer diameter of the ball head (see Fig. 1 – where the head of the bone screw can’t pass above saddle 134).
Concerning claim 15, wherein an external surface of a proximal portion of the tulip housing comprises at least one attachment feature (see Fig. 3, element 142) configured to mate with other devices.
Concerning claim 16, wherein the at least one attachment feature (see Fig. 3, element 142) is a longitudinally extending indentation.
Concerning claim 17, wherein the longitudinally extending indentation or protrusion comprises angled surfaces (see Fig. 3 above).
Concerning claim 18, wherein the at least one attachment feature (see Fig. 3, element 142) is a laterally extending indentation.
Concerning claim 19, wherein the laterally extending indentation or protrusion comprises angled surfaces (see Fig. 3 above).
Concerning claim 22, wherein the shank further comprises a distal threaded portion (see Fig. 3, element 114), and wherein the distal threaded portion comprises a distal set of threads that extends to meet a distal end (see Fig. 3, element 116) of the shank.
Concerning claim 23, wherein a channel depth of the distal set of threads at the distal end of shank is greater than zero. The distal set of threads 114 extends to meet the distal end 116 of the shank 102 (i.e., the channel depth of the distal set of threads 114 at the distal end 116 of shank 102 is greater than zero). 

Concerning claim 25, wherein the shank further comprises a distal threaded portion (see Fig. 1, element 114), and wherein the distal threaded portion comprises a proximal set of threads and a distal set of threads, and wherein the pitch of the proximal set of threads (see Fig. 1 below) is smaller than the pitch of the distal set of threads (see Fig. 1 below).
[AltContent: textbox (Distal thread Pitch)][AltContent: textbox (Proximal thread Pitch)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    837
    519
    media_image2.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikeman (U.S. 2012/0095516 A1) as applied to claims 1-4 above, in view of Biedermann et al. (U.S. 9,345,516 B2) as cited in the IDS filed 7/11/2019.

Biedermann et al. teach a bone anchor comprising a compression mechanism including a ramped external surface (see Fig. 4, elements 601a and 601b) of a pressure cap (6) and a hole (see Fig. 1, element 500b) in a sidewall of the tulip housing, and wherein a compressing component is a pin (see Fig. 1, element 8) that extends through the hole in the sidewall of the tulip housing to contact the ramped external surface of the pressure cap (see Fig. 4 and see col. 5, lines 26-34) in the same field of endeavor for the purpose of exerting a downward force on the pressure cap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dikeman’s anchor by including a ramped external surface on the pressure cap and a hole in a sidewall of the tulip housing, and including a pin that extends through the hole in the sidewall of the tulip housing to contact a ramped external surface of the pressure cap in order to enhance the security of the bone anchor thereby reducing the instance of implant migration.

Claims 20 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikeman (U.S. 2012/0095516 A1) as applied to claim 1 above in view of Jackson et al. (U.S. 2017/0333085 A1).
	Concerning claim 20, Dikeman discloses the invention substantially as described above. However, Dikeman does not explicitly disclose that the tulip housing is formed of a metal. 
	Jackson teaches a bone anchor comprising a tulip housing formed of a metal or metal alloy (see par. 0411) in the same field of endeavor. 

Concerning claims 28-30, Dikeman discloses the invention substantially as described above. However, Dikeman does not explicitly disclose that the shank comprises a threaded region having a major diameter and a minor diameter, and wherein the major and minor diameters of the threaded region narrow approaching a distal end of the shank, that the pitch is constant throughout the threaded region, or that the threaded region is dual lead.
Jackson teaches a bone anchor having a shank that comprises a threaded region having a major diameter and a minor diameter, and wherein the major and minor diameters of the threaded region narrow approaching a distal end of the shank (see Fig. 21 – noting the taper), including a pitch that is constant throughout the threaded region (see Fig. 21), and a threaded region having a dual lead (see par. 0500) in the same field of endeavor for the purpose of anchoring into bone without migration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bone anchor of Dikeman to include differing thread diameters, tapers, pitch and differing leads in order to provide the best purchase in the bone of specific region or of the patient. Depending on the density of the bone and location in the body the size of the anchor, thread pitch, and lead would be an option best made by the surgeon to reduce migration of the implant. Variations on the bone anchor such as taper, diameter and thread pitch are common and well known in the art. 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikeman (U.S. 2012/0095516 A1) as applied to claim 1 above in view of Patel et al. (U.S. 2016/0237541 A1).
Dikeman disclose the invention substantially as described above. However, Dikeman does not explicitly disclose that the bone anchor is made from molybdenum rhenium.
Patel et al. teach the use of molybdenum rhenium for forming medical devices such as bone anchors in the same field of endeavor (see pars. 0013 and 0018 and claim 1) for the purpose of improving implant properties such as strength, durability, hardness, biostability, tensile strength, biocompatibility and fatigue life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Dikeman’s implant from molybdenum rhenium, the concept of which is taught by Patel et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikeman (U.S. 2012/0095516 A1) as applied to claim 1 above in view of Jackson et al. (U.S. 2017/0333085 A1) and Bourque et al. (U.S. 2008/0009904 A1).
Dikeman discloses the invention substantially as described above. However, Dikeman does not explicitly disclose that the distal threaded portion of the shank comprises a quad lead proximal thread set and distal dual lead thread set.
Jackson teaches a bone anchor comprising a differing thread sets wherein a first set is a dual lead thread set (see par. 0500) in the same field of endeavor.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of Dikeman’s anchor to include a quad lead proximal thread set and a dual lead distal thread set, the concept of which is taught by Jackson and Bourque et al., in order to provide the best purchase of the anchor within the specific patient’s bone (depending on size and density or previous injury) and bone region. Modifications of the thread to prevent migration of the implant is a well-known concept in the art. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikeman (U.S. 2012/0095516 A1) as applied to claim 1 above.
 Dikeman disclose the invention substantially as described above. However, Dikeman does not explicitly disclose that a proximal portion of the tulip housing comprises a smallest inner diameter that is smaller than a major diameter of the distal threaded portion.
 It would have been an obvious matter of design choice to alter the diameter of Dikeman’s anchor threads since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). As noted above, modifications of thread diameter, pitch and lead are well known in the art and often changed based on the specific bone the anchor is attached to, the density of the bone the anchor is attached to, and the size or location of the bone of the specific patient. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773